Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 24, 2021

                                        No. 04-21-00450-CV

               INTEGRITY PAIN MANAGEMENT, PLLC ('Cross-Appellee'),
                                  Appellant

                                                  v.

      DAVIS & ASSOCIATES MEDICAL CONSULTANTS, LLC ('Cross-Appellant'),
                               Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-23848
                            Honorable Aaron Haas, Judge Presiding


                                           ORDER
        The clerk’s record was due on November 17, 2021, but has not been filed. On November
18, 2021, the trial court clerk filed a notification of late record, notifying this court that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record. It is therefore ORDERED that appellant provide written
proof to this court within ten (10) days of the date of this order that either (1) the clerk’s fee has
been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to
appeal without paying the clerk’s fee. It is further ORDERED that the clerk’s record must be
filed no later than ten (10) days after the date appellant’s written proof is filed with this court. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court